Title: Editorial Note: Notes and Documents Relating to the British Invasions in 1781
From: 
To: 


    Notes and Documents Relating to the British Invasions in 1781Editorial Note
    The documents here gathered together, though covering a long span of time, are so gathered and given special annotation because of their close interrelationship and because the events they deal with had a profound effect both upon Jefferson’s reputation as governor and upon his own feelings. The events they record led directly to the legislative motion of 12 June 1781 to investigate Jefferson’s conduct as governor and to his spirited and successful defense before the Assembly in December of that year, which should have, but did not, close the matter. The charges proposed (but never formally preferred) against his administration in 1781 were revived for propagandist purposes in the political campaigns of 1796, 1800, and 1804; they were repeated in the histories of the Revolution written during Jefferson’s later years; and they are still being analyzed and argued by historians of Virginia and biographers of Jefferson.
Nothing that happened in Jefferson’s long public career wounded him so deeply as these charges of negligence, incompetence, and (though this was added long after 1781) personal cowardice in discharging the duties of his post as governor of Virginia. The scurrilities of James Callender during Jefferson’s first term as President left him relatively undisturbed because he knew that only his inveterate foes would believe them. On the other hand, the demoralization of Virginia under the repeated blows of invading British forces during the last six months of Jefferson’s governorship was an undeniable truth. The armies of Arnold, Phillips, and Cornwallis had raided and finally overrun the state, had destroyed public stores and papers, had driven the government out of the capital, and had nearly captured the governor, who had retired from office at a time of grave military crisis. Jefferson did not try to deny these facts, but he felt compelled to reply to distorted versions of them circulated by political propagandists and partisan historians. He did so in characteristic fashion. He carefully preserved his own records of the events of 1781 and added to them from the memories  of other participants; and, without coming forward as a controversialist in his own name, he made his accumulated records available to historians and biographers. In the final word Jefferson had to say in vindication of his conduct as governor, set down within two months of his death, he appealed to an historical editor to look at the record, the full record. He invited the younger Henry Lee, who was about to reissue his father’s Memoirs of the War in the Southern Department, to come to Monticello and study Jefferson’s file of Revolutionary letters. “Many others too,” Jefferson went on, “are interspersed among them which have relation to your object; many letters from Generals Gates, Greene, Stephens and others engaged in the Southern war, and in the North also. All should be laid open to you without reserve, for there is not a truth existing which I fear, or would wish unknown to the whole world. During the invasions of Arnold, Phillips and Cornwallis, until my time of office expired, I made it a point, once a week, by letters to the President of Congress, and to Genl. Washington to give them an exact narrative of the transactions of the week. These letters should still be in the office of state in Washington, and in the presses at Mount Vernon. Or, if the former were destroyed by the conflagrations of the British, the latter are surely safe, and may be appealed to in corroboration of what I have now written” (to Henry Lee, 15 May 1826).
The following series of documents is (with the exception of Document ii) a part of the record that Jefferson preserved and here refers to. It includes: (i) Jefferson’s own diary of Arnold’s invasion, in three different autograph copies (the original having disappeared), each version containing added memoranda that vary substantially from one another; the versions of 1796? and 1816 are printed in full, and the variations and additions in that of 1805 are recorded in textual notes. (ii) Jefferson’s narrative of Arnold’s invasion printed in the Virginia Gazette for 13 Jan. 1781, constituting, as Mrs. Kimball has said, a kind of official communiqué by the governor on the recent crisis (Jefferson: War and Peace, p. 153). (iii) Depositions by Archibald Blair, Daniel Hylton, and James Currie concerning the events of January 1781, gathered by Jefferson’s friends during the presidential campaign of 1796 in order to refute the old charges of 1781. (iv) A letter from William Tatham, who had served as courier to Jefferson and Gen. Nelson in 1781, to William A. Burwell, 13 June 1805, written at the request of Jefferson’s private secretary in order to answer similar but more elaborate charges made by a Federalist writer named Thomas Turner. (v) Deposition of Christopher Hudson, 26 July 1805, concerning TJ’s conduct at the time of Tarleton’s raid on Charlottesville, 4 June 1781.
Judging from his frequent recurrence to them, it is clear that Jefferson attached much weight to this particular group of papers. Yet their importance as a vindication of his conduct as governor is dwarfed by the evidence of the mass of his papers for 1779–1781 presented in this and the succeeding volume. The larger record shows that no war governor worked more devotedly than he against odds more completely insuperable. None administered a larger or more vulnerable territory. “The real situation of Virginia,” as Girardin said after studying the files of Jefferson’s Revolutionary correspondence at Monticello, “is  strongly depictured in the letters of the Governor” (Burk-Girardin, Hist. of Va., iv, 459). In a sense, Jefferson’s most grievous error in judgment as governor lay in his quitting his office at the end of two terms. The combination of strategy and good fortune that led to the victory at Yorktown in the fall of 1781 owed little to the exhausted resources of Virginia or to the abilities of Virginia’s civil and military leaders, who might plan much but could execute little until Washington’s army and the sea and land forces of France came to their rescue. If Jefferson had remained in office five months longer, he would have needed no vindication.
